
	
		I
		111th CONGRESS
		1st Session
		H. R. 371
		IN THE HOUSE OF REPRESENTATIVES
		
			January 9, 2009
			Mrs. Bono Mack
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To amend the Reclamation Wastewater and Groundwater Study
		  and Facilities Act to authorize the Secretary of the Interior to participate in
		  the Rancho California Water District Southern Riverside County
		  Recycled/Non-Potable Distribution Facilities and Demineralization/Desalination
		  Recycled Water Treatment and Reclamation Facility Project.
	
	
		1.Short titleThis Act may be cited as the
			 Rancho California Water District
			 Recycled Water Reclamation Facility Act of 2009.
		2.Project
			 authorization
			(a)In
			 generalThe Reclamation Wastewater and Groundwater Study and
			 Facilities Act (Public Law 102–575, title XVI; 43 U.S.C. 390h et seq.) is
			 amended by adding after section 16__ the following:
				
					16__.Rancho
				California water district project, California
						(a)AuthorizationThe
				Secretary, in cooperation with the Rancho California Water District,
				California, may participate in the design, planning, and construction of
				permanent facilities for water recycling, demineralization, and desalination,
				and distribution of non-potable water supplies in Southern Riverside County,
				California.
						(b)Cost
				sharingThe Federal share of the cost of the project described in
				subsection (a) shall not exceed 25 percent of the total cost of the project or
				$20,000,000, whichever is less.
						(c)LimitationFunds
				provided by the Secretary under this section shall not be used for operation or
				maintenance of the project described in subsection
				(a).
						.
			(b)Clerical
			 amendmentThe table of items in section 2 of Public Law 102–575
			 is amended by inserting after the item relating to section 16__ the
			 following:
				
					
						Sec. 16__. Rancho California Water
				District Project, California.
				
					
					.
			
